Case 1:19-mc-00189-JMA Document 6 Filed 09/21/21 Page 1 of 12 PageID #: 1055




UNITED STATES DISTRICT COURT                                         For Online Publication Only
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
In re

Suffolk Regional Off-Track Betting Corporation,                  MEMORANDUM AND ORDER
                                                                 19-mc-189 (JMA)
                                            Debtor.
                                                                                      FILED
-------------------------------------------------------------X                        CLERK
                                                                            11:21 am, Sep 21, 2021
Jennifer Tomasino, Kevin Montano,
Richard Meyer, and Apryl L. Meyer,                                             U.S. DISTRICT COURT
                                                                          EASTERN DISTRICT OF NEW YORK
                                           Plaintiffs,                         LONG ISLAND OFFICE

               -against-


Incorporated Village of Islandia,
Board of Trustees of the Incorporated
Village of Islandia, Delaware
North Islandia Properties, LLC
aka Delaware North, and Suffolk Regional
Off-Track Betting Corporation

                                            Defendants.

-------------------------------------------------------------X

AZRACK, United States District Judge:

        Before the Court are Proposed Findings of Fact and Conclusions of Law (“Proposed

Findings”) issued by United States Bankruptcy Judge Carla E. Craig addressing Motions for

Summary Judgment filed by defendants Delaware North Islandia Properties, LLC (a/k/a Delaware

North), the Incorporated Village of Islandia, the Board of Trustees of the Incorporated Village of

Islandia, and Suffolk Regional Off-Track Betting Corporation (“Suffolk OTB”) (collectively,

“Defendants”). After reviewing the objections of plaintiffs Jennifer Tomasino, Kevin Montano,

Richard Meyer, and Apryl L. Meyer (collectively, “Plaintiffs”), the Court accepts Judge Craig’s

Proposed Findings for the reasons set forth in more detail below.


                                                         1
Case 1:19-mc-00189-JMA Document 6 Filed 09/21/21 Page 2 of 12 PageID #: 1056




                                        BACKGROUND

       On May 11, 2012, Suffolk OTB filed a petition for relief under Chapter 9 of the Bankruptcy

Code. As set forth in comprehensive detail in Judge Craig’s Proposed Findings, Suffolk OTB

received approval and confirmation of a Second Amended Plan in October 2014. As Judge Craig

explained, “the funding and feasibility of the Plan” was dependent on revenue from the

construction and operation of a video lottery terminal facility. (ECF No. 1.) The location of that

facility, at the site of the former Marriott Hotel, located at 3635 Express Drive North in Islandia,

New York, is the subject of the dispute presently before the Court.

       Suffolk OTB’s operating partner, Delaware North, is the owner of the site in question. On

August 12, 2016, the Board of Trustees of the Incorporated Village of Islandia approved and issued

a Special Permit to Delaware North authorizing construction and use of the site for the video lottery

terminal facility. Then, on August 16, 2016, Delaware North and the Village executed a Taxpayer

Relief Agreement in which Delaware North agreed to pay the village several million dollars

through the year 2037 for capital improvement expenses and taxpayer relief.

       Shortly thereafter, on September 13, 2016, two plaintiffs in this case, Jennifer Tomasino

and Apryl Meyer, along with other residents and interested parties, initiated an Article 78

proceeding in state court to challenge the Special Permit issued to Delaware North. Ultimately,

the state court vacated the Special Permit, finding that construction of a video lottery terminal

facility was not a permitted use of a hotel pursuant to the Village Code.

       Subsequently, the Board of Trustees of the Incorporated Village of Islandia amended the

provisions of the Village Code. On November 28, 2017, the Board adopted Local Law No. 3-

2017, which set forth a specific definition of a “Hotel/Gaming Facility,” which would cover the

proposed video lottery terminal facility and allow its construction and operation as a permitted use.




                                                 2
Case 1:19-mc-00189-JMA Document 6 Filed 09/21/21 Page 3 of 12 PageID #: 1057




       On January 12, 2018, Delaware North was granted a certificate of occupancy to allow for

use of the site as a video lottery terminal facility. Then, on February 1, 2018, Delaware North and

the Village executed an Amended and Restated Taxpayer Relief Agreement, which provided for a

series of payments by Delaware North to the Village for capital improvement expenses and

taxpayer relief.

       On February 12, 2018, plaintiffs began the instant action to challenge Local Law No. 3-

2017 in state court. Specifically, they argued that the Board (1) engaged in unlawful zoning by

contract, (2) engaged in spot zoning, and (3) violated the requirement of Municipal Home Rule

Law (“MHRL”) § 23(2)(f) for a mandatory referendum. As relief, Plaintiffs sought to vacate the

certificate of occupancy and pursued a permanent injunction.

       Suffolk OTB subsequently moved to intervene in the action. Following the state court’s

approval, Suffolk OTB removed the action to the Bankruptcy Court. After motion practice before

Judge Craig on a motion to dismiss, Plaintiffs amended their complaint. Thereafter, Defendants

filed the instant motions for summary judgment on the claims of contract zoning and spot zoning

as well as the claim for a permanent injunction.         On December 17, 2018, Judge Craig

recommended that Defendants’ summary judgment motions be granted.

       This case was originally assigned to the Honorable Joseph F. Bianco. After his elevation

to the Court of Appeals, the case was transferred to the undersigned.

                                         DISCUSSION

       Presently pending before the Court are Plaintiffs’ ten specific objections to Judge Craig’s

Proposed Findings. (ECF No. 1-35.) Defendants have filed responses in opposition to Plaintiffs’

objections. (ECF Nos. 1-36, 1-37, 1-38, 1-39.)




                                                 3
Case 1:19-mc-00189-JMA Document 6 Filed 09/21/21 Page 4 of 12 PageID #: 1058




       After conducting a de novo review of the record and the findings of fact and conclusions

of law to which Plaintiffs have filed specific written objections, the Court “may accept, reject, or

modify the proposed findings of fact or conclusions of law, receive further evidence, or recommit

the matter to the bankruptcy judge with instructions.” Fed. R. Bankr. P. 9033. Having reviewed

Plaintiffs’ objections de novo, the Court accepts Judge Craig’s Proposed Findings as set forth

below. The Court analyzes each of Plaintiffs’ objections seriatim.

       1. Objection 1

       Plaintiffs first object by claiming that Judge Craig “made findings of fact in the Proposed

Findings based upon judicial notice of facts, [but t]he Proposed Order does not specify any finding

of fact upon which judicial notice was taken. Such finding[s] of fact were improperly made.”

((ECF No. 1-35 at 2.) Plaintiffs, however, identify no specific facts in Judge Craig’s proposed

findings of fact for which they claim judicial notice was improperly taken, and the Court is

unaware of any. Each of Judge Craig’s proposed factual findings was supported by admissible

evidence in the record. Accordingly, this objection is meritless.

       2. Objection 2

       Plaintiffs next dispute Judge Craig’s determination that Plaintiffs “failed to prove the

existence of an agreement between the Village and Delaware North in advance of the Local Law

No. 3-2017 (‘Local Law’s’)’s adoption which required the Village to adopt the Local Law.” (ECF

No. 1-35 at 2.) Plaintiffs claim there is “evidence in the motion record showing otherwise.” (Id.

at 3.) The Court disagrees.

       Only two agreements are contained in the record: the August 2016 Taxpayer Relief

Agreement and the February 2018 Amended and Restated Taxpayer Relief Agreement. Neither

contains any provision that bound the Village to adopt Local Law No. 3-2017. In particular, the




                                                 4
Case 1:19-mc-00189-JMA Document 6 Filed 09/21/21 Page 5 of 12 PageID #: 1059




original Taxpayer Relief Agreement was executed over a year before Local Law No. 3-2017 was

enacted on November 28, 2017 and in no way bound the Village to exercise its zoning authority

in a particular way to benefit Delaware North. Additionally, the adoption of Local Law No. 3-

2017 pre-dates the 2018 Amended and Restated Taxpayer Relief Agreement by three months. This

later agreement therefore could not have bound the legislature to act since passage and adoption

of the law preceded the agreement.

       Based on the Court’s review of the record, Plaintiffs’ contention that there was an

alternative agreement reached between the Village and Delaware North in advance of the passage

of the Local Law appears to be nothing more than conjecture and speculation, which cannot defeat

summary judgment. See Major League Baseball Properties, Inc. v. Salvino, Inc., 542 F.3d 290,

306 (2d Cir. 2008) (“[T]he non-moving party ‘may not rely on conclusory allegations or

unsubstantiated speculation.’”). Therefore, the Court finds Objection 2 meritless.

       3. Objection 3

       Related to Objection 2, in their third objection, Plaintiffs contend that the Bankruptcy Court

made an “erroneous legal conclusion that no zoning by contract claim could be established in the

absence of an express contract made in advance of the Local Law being adopted.” (ECF No. 1-35

at 3.) Plaintiffs fear that by focusing on the lack of an express contract in the record, the

Bankruptcy Court suggested that “no actionable zoning by contract claim could ever be established

in New York” because “[a]ll that has to be done is for the local government, via a wink and a nod

to informally agree to adopt a zoning enactment if the landowner agrees to execute a formal

agreement after the zoning enactment is adopted.” (Id. at 33.)

       Plaintiffs misstate the Bankruptcy Court’s analysis. The reason Judge Craig relied so

heavily on the text of these contracts in analyzing Plaintiffs’ claims was that they were the only




                                                 5
Case 1:19-mc-00189-JMA Document 6 Filed 09/21/21 Page 6 of 12 PageID #: 1060




evidence of agreements—documentary or otherwise—made by the Village in the record.

Plaintiffs’ allegation that there was a “wink and nod” agreement binding the Village to adopt the

Local Law lacks any evidentiary support in the record and is based on conjecture and speculation.

Accordingly, this objection lacks merit.

       4. Objection 4

       Plaintiffs next object to Judge Craig’s determination that “the [Amended and Restated

Taxpayer Relief Agreement Between the Incorporated Village of Islandia and Delaware North

Islandia Properties, LLC] was not and could not have been the basis upon which a zoning by

contract claim may be predicated because it was made in accordance with New York Racing, Pari-

Mutuel Wagering and Breeding Law § 1316(6) (‘Section 1316(6) agreement’) or was otherwise

an ordinary ‘mitigation agreement.’” (ECF No. 1-35 at 3-4.)

       Here, Plaintiffs again misinterpret the Bankruptcy Court’s reasoning. Judge Craig did not

reject Plaintiffs’ contract zoning claim merely because the Amended and Restated Taxpayer Relief

Agreement was a mitigation agreement that complied with the requirements of N.Y. Pari-Mut. &

Breed. L. § 1316(6). Rather, she performed a robust analysis and determined that, as explained

earlier, the record contained no evidence that any agreement was made in advance for the Village

to pass the Local Law. It was that lack of an agreement binding the Village in advance with respect

to zoning—combined with the fact that the mitigation agreement was compliant with the operative

laws and provided funds to the Village for permissible local purposes—that led Judge Craig to

conclude that the Amended and Restated Taxpayer Relief Agreement could not be the basis of a

zoning by contract claim. Consequently, the Court rejects this objection and reaches the same

conclusion as Judge Craig.




                                                6
Case 1:19-mc-00189-JMA Document 6 Filed 09/21/21 Page 7 of 12 PageID #: 1061




       5. Objection 5

       Plaintiffs state that “no matter what euphemistic label is placed on the Amended TRA, the

Village Board nevertheless adopted the Local Law in conjunction with an agreement whereby it

agreed to bargain away its powers and tie its hands by agreeing to adopt the Local Law in the form

approved in advance by Delaware North.” (ECF No. 1-35 at 4.) The Court finds that this objection

is simply a rephrasing of Plaintiffs’ prior objections, and for the reasons explained above as to the

lack of evidence in the record of any agreement by the Village to “bargain away its powers and tie

its hands,” the Court rejects this objection as without merit.

       6. Objection 6

       Plaintiffs argue that “the motion record evidenced the existence of disputed issues of fact

regarding the sufficiency of the process the Village Board used to adopt the Local Law in

accordance with the State law prescribing the process by which zoning enactments may be

considered and adopted.” (ECF No. 1-35 at 4-5.) Plaintiffs, however, identify no authority

governing the process the Village Board should have employed and fail to explain how the Board

deviated from any such standard.

       As the Bankruptcy Court explained by quoting the New York Court of Appeals:

       If the zoning ordinance is adopted for a legitimate governmental purpose and there is a
       reasonable relation between the end sought to be achieved by the regulation and the means
       used to achieve that end, it will be upheld. An amendment which has been carefully
       studied, prepared and considered meets the general requirement for a well-considered plan
       and satisfies the statutory requirement. The court will not pass on its wisdom.

(ECF No. 1 at 21 (quoting Asian Americans for Equal. v. Koch, 72 N.Y.2d 121, 122 (1988))).

       Here, the record is clear that the Village’s zoning determination satisfies the applicable

procedural requirements and resulted from a plan that was “carefully studied, prepared and

considered.” Judge Craig recounted in exacting detail the evaluation the Village undertook with




                                                  7
Case 1:19-mc-00189-JMA Document 6 Filed 09/21/21 Page 8 of 12 PageID #: 1062




respect to the site. In particular, she pointed to the SEQRA analysis and the statements of various

local government officials who detailed the process they used and the many factors they

considered, including consistency with the operative Master Plan and the benefits they expected

for the area through increased jobs and rejuvenation of the area. (ECF No. 1 at 26-27.) Reviewing

the record ------
           de novo, the Court finds the process the Village employed to be satisfactory under the

governing law. Indeed, Plaintiffs’ objection lacks specificity in challenging the process of the

Village and fails to identify how it purportedly deviated from the operative legal standard. The

Court therefore rejects Plaintiffs’ sixth objection.

       7. Objection 7

       Plaintiffs next object to Judge Craig’s recommendation that “the spot zone claim be

summarily dismissed because the process the Village Board used to adopt the Local Law was

beyond judicial review on account of the withdrawal of a SEQRA challenge to the 2016 Negative

Declaration that had been made in a prior State court Article 78 proceeding and the Amended

Complaint’s failure to allege a SEQR[A] claim.” (ECF No. 1-35 at 5.) They argue that they “were

not required to state a SEQRA claim” in their amended complaint because they challenged the

entire process used by the Village, which purportedly covers any claims under SEQRA. (Id.)

       As an initial matter, Plaintiffs’ objection is an unfair characterization of Judge Craig’s

decision, as she addressed the other grounds Plaintiffs cited in support of their spot zoning claim,

with the exception of their SEQRA-based arguments. As Judge Craig detailed in recounting the

relevant procedural history, Plaintiffs withdrew their previous challenge to the 2016 Negative

Declaration and then failed to challenge the subsequent 2017 Negative Declaration in their

amended complaint. In particular, she wrote:

       Though the Plaintiffs argue there is no need to separately challenge the 2017
       Negative Declaration because the complaint challenges the whole process (Tr. at



                                                  8
Case 1:19-mc-00189-JMA Document 6 Filed 09/21/21 Page 9 of 12 PageID #: 1063




       175-176, ECF No. 96), this argument should be rejected. Nothing in the complaint
       challenges the 2017 Negative Declaration, and the challenge to the 2016 Negative
       Declaration was withdrawn. The only claims at issue in this case are contract
       zoning and spot zoning, and therefore, the determination whether the Board
       complied with SEQRA is beyond the scope of review.

(ECF No. 1 at 25.)

       The Court agrees with Judge Craig that Plaintiffs were required to plead a SEQRA claim

in their amended complaint. Plaintiffs previously explicitly raised a distinct SEQRA claim in their

Article 78 proceeding based on the 2016 Negative Declaration. Here, the spot zoning claim in

their Amended Complaint, which points to certain other specific deficiencies in support of that

claim, says nothing about SEQRA. Plaintiffs cannot simply allege, at a general level, that there

were unspecified issues with the process the Village employed. Rather, if Plaintiffs wished to

challenge the 2017 Negative Declaration as part of their spot zoning claim, they were required to

say so in their complaint. Plaintiffs had to identify with some specificity how the Village engaged

in unlawful spot zoning by violating the requirements of SEQRA. Judge Craig analyzed the spot

zoning claim in comprehensive detail, and had no obligation to consider this claim based on any

purported violation of SEQRA when Plaintiffs did not place any SEQRA violation at issue in their

amended complaint. Because the Court affirms Judge Craig’s finding that the SEQRA claim is

procedurally barred, the Court need not reach Defendants’ other substantive arguments in response

to Plaintiffs’ objections on the SEQRA claim.

       8. Objection 8

       In Plaintiffs’ eighth objection, they contend that Judge Craig “made improper and

erroneous findings of fact and conclusions of law to excuse the Village Board from being required

to consider other locations for a gaming facility or other use because no other hotel or other

landowner was seeking to operate a Gaming Facility within the Village’s borders.” (ECF No. 1-




                                                9
Case 1:19-mc-00189-JMA Document 6 Filed 09/21/21 Page 10 of 12 PageID #: 1064




35 at 5.) Specifically, Plaintiffs argue that the Board should have considered the Hampton Inn as

a potential location for the facility. (Id.)

        Judge Craig previously rejected this argument as “irrelevant” because “no other hotel was

seeking to operate a VLT Facility,” and, in the event another hotel was “granted a gaming license

by New York State and does not meet the requirements of Local Law No. 3-2017, the Board has

the option of amending the Village Code accordingly after complying with applicable law.” (ECF

No. 1 at 26-27.) The Court agrees. The Village had no obligation to consider alternate hotel sites

where no other video lottery terminal facility was even being proposed. Furthermore, as detailed

earlier, the Village engaged in an appropriate process in which various factors were considered

regarding the facility’s location. The Court agrees with Judge Craig’s finding on this point and

denies this objection.

        9. Objection 9

        Plaintiffs next challenge Judge Craig’s recommendation of dismissal of Plaintiffs’

uniformity claim because Plaintiffs’ “challenge to the Local Law for want of uniformity was not

specifically pled as a separate cause of action.” (ECF No. 1-35 at 5-6.) Plaintiffs claim that “the

Amended Complaint satisfied [Federal Rule of Civil Procedure 8’s] requirement for notice-

pleading sufficient to bring up for judicial review the Local Law’s invalidity for want of

uniformity.” (Id. at 6.) Plaintiffs make essentially the same argument they did with respect to the

SEQRA claim by relying on general allegations made in their amended complaint that supposedly

encompassed a uniformity claim. Plaintiffs, however, explicitly referenced a uniformity claim for

the first time in their opposition to summary judgment. As Judge Craig correctly noted, a claim

cannot be raised for the first time in an opposition for summary judgment, as was the case here.

(ECF No. 1 at 28) (citing Lyman v. CSX Transp., Inc., 364 F. App’x 699, 701 (2d Cir. 2010)).




                                                10
Case 1:19-mc-00189-JMA Document 6 Filed 09/21/21 Page 11 of 12 PageID #: 1065




Plaintiffs failed to comply with basic pleading requirements to put their adversaries on fair notice

of their uniformity claim and the grounds on which it rests. Accordingly, this objection is

meritless.

       10. Objection 10

       Finally, Plaintiffs object to the Bankruptcy Court’s Proposed Finding that “the Village

Board retained the option of amending the Village Code to prevent the proliferation of the

unwanted gaming use in the event another hotel is granted a gaming license by New York State

and in a manner that does not meet the requirements of the Local Law.” (ECF No. 1-35 at 6.)

Plaintiffs’ argument appears to be that in contrast to Judge Craig’s findings, the Board would not

be able to change the applicable Local Law should the Village seek to prevent gaming in the area

in the future. However, nothing in the Local Law prevents the Village from later amending its

zoning to limit gaming. Judge Craig’s citation to a New York Court of Appeals case bears

repeating here:

       While stability and regularity are undoubtedly essential to the operation of zoning
       plans, zoning is by no means static. Changed or changing conditions call for
       changed plans, and persons who own property in a particular zone or use district
       enjoy no eternally vested right to that classification if the public interest demands
       otherwise. Accordingly, the power of a village to amend its basic zoning ordinance
       in such a way as reasonably to promote the general welfare cannot be questioned.

Rodgers v. Vill. Of Tarrytown, 302 N.Y. 115, 121 (1951). Nothing in the record suggests

that the Village cannot later amend the Village Code to prevent future gaming use, at the

site in question or otherwise. Consequently, the Court rejects this objection.

                                         CONCLUSION

       After performing a de novo review, the Court adopts Judge Craig’s Proposed Findings of

Fact and Conclusions of Law in their entirety, and GRANTS Defendants’ motion for summary

judgment for the reasons set forth above.



                                                11
Case 1:19-mc-00189-JMA Document 6 Filed 09/21/21 Page 12 of 12 PageID #: 1066




       The Clerk of Court is respectfully directed to enter judgment in accordance with this Order

and close this case.

SO ORDERED.
Dated: September 21, 2021
       Central Islip, New York

                                                            /s/ (JMA)
                                                    JOAN M. AZRACK
                                                    UNITED STATES DISTRICT JUDGE




                                               12
